Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Suzuki et al (US2005/0103414) and Oblizajek et al (US 2013/0126060). For independent claim 1, Suzuki teaches a tread for a tire having a contact face and the tread being provided with a plurality of groove (Figs. 1-2, items 10, 11 and 22). Suzuki teaches the tread comprising at least two rubber layers. However, Suzuki fails to disclose that a rubber composition of two rubber layers having a modulus G* of the rubber composition constituting the base rubber layer is less than or equal to 2MPa at -10˚ C with imposed shear stress of 0.25 MPa and is more than or equal to 0.7 MPa at 40˚ C with imposed shear stress of 0.7 MPa. Oblizajek also fails to disclose them. So independent claim 1 is allowable and their depended claims (i.e. claims 2-9 depend on claim 1) will be allowable as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742